         Case 1:18-cv-10874-DPW Document 56 Filed 07/13/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


 PROTECT DEMOCRACY PROJECT, INC.,
 BRENNAN CENTER FOR JUSTICE AT
 NEW YORK UNIVERSITY SCHOOL OF
 LAW, MICHAEL F. CROWLEY, AND
 BENJAMIN WITTES,

                       Plaintiffs,
                                                     Case No. 1:18-cv-10874-DPW
        v.

 U.S. DEPARTMENT OF JUSTICE, U.S.
 DEPARTMENT OF HOMELAND
 SECURITY, WILLIAM PELHAM BARR in
 His Official Capacity as Attorney General of
 the United States, and CHAD WOLF in his
 Official Capacity as Acting Secretary of the
 U.S. Department of Homeland Security,

                       Defendants.


                        NOTICE OF APPEARANCE OF COUNSEL

       I hereby notify the clerk of court and all parties involved that I am admitted to practice in

this Court and appear as counsel for Plaintiffs Protect Democracy Project, Inc.; Brennan Center

for Justice at New York University School of Law; Michael F. Crowley; and Benjamin Wittes in

the above-captioned matter.


Dated: July 13, 2020                          Respectfully submitted,

                                              /s/ Deana El-Mallawany
                                              Deana El-Mallawany (Mass. Bar No. 674825)
                                              15 Main St., Ste. 312
                                              Watertown, MA 02472
                                              Telephone: (202) 579-4582
                                              Facsimile: (929) 777-8428
                                              deana.el-mallawany@protectdemocracy.org

                                              Counsel for Plaintiffs


                                                 1
         Case 1:18-cv-10874-DPW Document 56 Filed 07/13/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing.

                                                       /s/ Deana El-Mallawany
                                                       Deana El-Mallawany

Dated: July 13, 2020




                                                  2
